Citation Nr: 0513494	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for an eye condition, 
including refractive error and allergic conjunctivitis.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the cervical spine.

5.  Entitlement to a rating higher than 10 percent for a pain 
disorder.

6.  Entitlement to a rating higher than 10 percent for 
gastritis with diverticulitis of the colon.

7.  Entitlement to a rating higher than 10 percent for 
hypertension.

8.  Entitlement to a compensable rating for allergic 
rhinitis/sinusitis.

9.  Entitlement to restoration of a 30 percent rating, and a 
higher rating, for prolapse of the rectum, rated 30 percent 
from March 1989 to February 28, 2003, and rated as non-
compensably disabling thereafter.

10.  Entitlement to a rating higher than 20 percent for 
postoperative hemorrhoids.

11.  Entitlement to extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 beyond March 31, 
2001.

12.  Entitlement to extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 beyond November 30, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The appellant served as a member of the Arkansas National 
Guard from January 1969 to October 1983, including numerous 
periods of active duty for training and inactive duty for 
training.

This case comes to the Board from decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The course of the appeal has been, both 
procedurally and substantively, complicated and very 
prolonged.  The appeal originated from a November 1989 RO 
rating decision that denied service connection for an eye 
condition including conjunctivitis and service connection for 
shingles (the claim for service connection for shingles was 
just recently withdrawn from appellate review).  The veteran 
has had at least 7 personal RO hearings and two Board 
hearings.  In addition the case has been the subject of an 
order and a revised order by the Court of Veterans' Appeals 
(Court).  The extensive appellate course has been described 
in detail in a July 2000 Board decision, BVA 00-19954 (since 
vacated by the April 2001 and July 2001 Court orders) and in 
October 2001 (BVA 01-23900) and October 2002 (BVA 02-15116) 
Board remands.  The history reported in those Board remands 
will not be repeated herein, except to note that, in June 
2002, the RO granted service connection for a cervical spine 
disability (20 percent), a pain disorder associated with both 
psychological factors and medical conditions (10 percent), a 
gastrointestinal disorder (gastritis with diverticulitis of 
the colon) (10 percent), hypertension (10 percent), and 
allergic rhinitis/sinusitis (0 percent).  The June 2002 RO 
decision also proposed a reduction in the rating assigned to 
the veteran's service-connected prolapsed rectum, from 30 
percent to 0 percent.  (The issue of entitlement to an 
increased rating for prolapse of the rectum was not mentioned 
in last two Board remands, but has been in appellate status 
and was developed for appeal since prior to the July 2002 
Board decision.) 

Since the October 2002 Board remand, the RO effectuated the 
proposed reduction in the rating for prolapsed rectum in 
December 2002.  The veteran testified at a hearing before the 
undersigned at the RO in November 2003.  

In March 2004 the RO granted service connection for asbestos-
related lung disease (60) percent and a total compensation 
rating based on individual unemployability.  Entitlement to a 
total compensation rating is therefore no longer in appellate 
status.  

The veteran's April 26, 2004, statement is described as a 
notice of disagreement with the RO's April 1, 2004, notice 
letter announcing, among others, the denial of service 
connection for esophagitis with esophageal stricture, and 
pruritis ani.  Unfortunately that notice letter was 
misleading.  Service connection was denied for both 
conditions "as a result of asbestos exposure."  However, it 
is clear from the March 2004 rating decision that service 
connection was actually granted for esophagitis with 
esophageal stricture (although not attributed to asbestos), 
to be rated together with the existing service-connected 
gastrointestinal disabilities.  Service connection was not 
explicitly granted for pruritis ani, but from the reasons 
given, it is clear that this condition is thought to be 
related to rectal abscess, rather than asbestos.  Rectal 
abscess is already service-connected and rated with 
hemorrhoids under Diagnostic Code 7336.  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to higher ratings for degenerative 
arthritis of the cervical spine, a pain disorder, gastritis 
with diverticulitis, and hypertension, and restoration of the 
30 percent rating for rectal prolapse, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the back is not shown to be 
of service origin.

2.  An eye condition including chronic conjunctivitis and 
residuals of cornea abrasion is not shown; refractive error 
of the eyes is not a disease or injury for VA compensation 
purposes.

3.  Claimed nicotine dependence is not shown to be of service 
origin.

4.  The January 19, 2001, rectal surgery did not result in 
severe postoperative residuals or otherwise necessitate 
convalescence beyond March 31, 2001.

6.  The November 8, 2000, rectal surgery did not result in 
severe postoperative residuals or otherwise necessitate 
convalescence beyond November 30, 2000.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint and disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for service connection for a chronic eye 
disability, including refractive error and allergic 
conjunctivitis, have not been met.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

3.  The criteria for service connection for nicotine 
dependence have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003); 
Davis v. West, 13 Vet. App. 178 (1999); VAOPGCPREC 19-97, 2-
93.

4.  The criteria for extension of a temporary total 
convalescence rating beyond March 31, 2001, for rectal 
surgery have not been met.  38 C.F.R. § 4.30 (2003).

5.  The criteria for extension of a temporary total 
convalescence rating beyond November 30, 2000, for rectal 
surgery have not been met.  38 C.F.R. § 4.30 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 
There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims for service 
connection in a letter dated in October 2001; numerous rating 
decisions; and the various statements of the case and 
supplemental statements of the case.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.  Notice of the 
evidence and information necessary to substantiate his claims 
for extensions of a temporary total convalescent rating based 
on hospitalization and surgery was provided to the veteran in 
a June 2001 statement of the case and a June 2002 
supplemental statement of the case.

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the notice requirements imposed upon VA 
by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court addressed both the timing and content of 
these notice requirements.  The Court held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  This was clearly not done for most of 
the issues in this case.  While the Court did not address 
whether, and, if so, how, the VA can properly cure a defect 
in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, after the VCAA notice 
was given to the appellant in October 2001, the issue on 
appeal was re-adjudicated and a supplemental statement of the 
case was issued in June 2002.  The notice was provided by the 
AOJ and the case was re-adjudicated prior to the transfer and 
certification of the appellant's case to the Board, and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant was provided an 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

Here, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  Development of the record 
is sufficiently complete to permit a fair and just resolution 
of the appeal, and there has been no prejudicial failure of 
notice or assistance to the appellant.

II.  Service connection  
All of the veteran's claims for service connection are based 
on his argument that they started during or as a result of 
his service with the National Guard.  His National Guard 
service consisted of the following periods of active duty and 
active duty for training.  

1.	February 2, 1969 to June 1, 1969 
2.	August 3, 1969 to August 17, 1969 
3.	July 12, 1970 to July 26, 1970 
4.	July 1, 1971 to July 15, 1971 
5.	July 8, 1972 to July 22, 1972 
6.	May 19, 1973 to June 2, 1973 
7.	September 15, 1973 to September 22, 
1973 
8.	June 15, 1974 to June 29, 1974 
9.	May 17, 1975 to May 31, 1975 
10.	September 6, 1975 to September 10, 
1975 
11.	April 16, 1976 to August 1, 1976 
12.	August 3, 1977 to August 13, 1977 
13.	September 3, 1977 to September 6, 
1977 
14.	September 7, 1977 to September 9, 
1977 
15.	December 1, 1977 to January 2, 1978 
16.	January 3, 1978 to February 7, 1978 
17.	July 8, 1978 to July 22, 1978 
18.	August 31, 1978 to September 1, 1978 
19.	December 17, 1978 to December 21, 
1978 
20.	January 24, 1980 to January 26, 1980 
21.	May 17, 1980 to May 31, 1980 
22.	May 16, 1981 to May 30, 1981 
23.	August 10, 1981 to August 11, 1981 
24.	January 3, 1982 to January 10, 1982 
25.	March 23, 1982 
26.	May 1, 1982 to May 15, 1982

The record also shows that the veteran worked as a civilian 
at Camp Robinson, the location of his National Guard unit.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty or period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d)(2003).  Active duty for training is, 
inter alia, full-time duty in the Armed Forces performed by 
members of the National Guard.  38 C.F.R. § 3.6(c)(1) (2003).  
Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

1.  Degenerative joint disease of the lumbosacral spine
The veteran contends he has a chronic low back disorder as 
the result of his service in the National Guard.  At the 
November 2003 hearing before the undersigned, the veteran 
related that he had injured his low back during a period of 
active duty (for training), and reported that lumbosacral 
disease was first noted on his October 1983 examination for 
separation from service.  

A review of the veteran's records shows a number of injuries 
with symptoms pertaining primarily to the neck.  On a 
National Guard retention examination in August 1976, he 
reported that he had neck and back pain related to a November 
1975 motor vehicle accident.  Private medical records show 
that he was seen in 1982 (the exact date is unclear) for pain 
in the lumbar and sacral areas that started 3 weeks earlier.  
It was reported that that he had injured his back 2 years 
previously in a fall while at work.  On a June 1983 
examination for the National Guard, the diagnoses included 
lumbosacral strain, postural, with suspected osteoarthritis 
and degenerative disc disease.  Degenerative arthritis of the 
lumbosacral spine has since been shown. 

In support of the veteran's claim a private medical doctor 
(Dr. Evans) reported in 1999 and 2000 that the veteran's 
lumbar condition is related to his military activities, such 
as loading and shooting cannons.  In January 2002 a VA 
orthopedic doctor reviewed the veteran's claims files and 
medical records.  The doctor noted the 1975 motor vehicle 
accident and an April 1976 injury to the cervical spine.  It 
was noted that that X-rays showed degenerative joint disease 
from L4 to S1.  In an April 2002 addendum to the January 2002 
examination report, the doctor opined that the April 1976 
injury induced symptoms in the low back, but was unable to 
determine, without speculation, a direct relationship between 
the degenerating joint disease in the lumbar spine and the 
specific isolated incident of injury.  

In the Board's opinion the private doctor's opinion is of 
very little probative value because he did not review any of 
the veteran's service medical records or private medical 
records concerning the veteran's back problems.  Much more 
probative was the opinion from the VA medical doctor.  The 
record indicates that he is an orthopedic specialist that 
thoroughly reviewed all service and private medical records 
in the veteran's claims folders.  The weight of the credible 
evidence establishes that the veteran's degenerative 
arthritis of the lumbosacral spine was not related to any 
specific injury during a specific period of active duty for 
training, and thus service connection for degenerative 
arthritis of the lumbosacral spine is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection for degenerative arthritis of the lumbar spine 
must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  An eye condition, including refractive error and 
conjunctivitis 
Service medical records show that the veteran was treated on 
July 21, 1978 (during a period of active duty for training), 
for a scratch to his right eye.  However there is no record 
of any follow up treatment for a corneal abrasion since July 
1978, and a number of eye examinations have failed to show 
any residuals of a corneal abrasion.  A January 2002 VA eye 
examination showed refractive error with corrected vision 
shown as 20/25 in both eyes.  On an April 2002 VA eye 
examination, the examiner reviewed the veteran's claims 
folders and service medical records and concluded that there 
was no evidence of significant residuals from the reported 
corneal abrasion to the eye, but that the veteran had 
refractive error.  Refractive error of the eye, as such, is 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

One time treatment for conjunctivitis was shown in active 
duty for training in August 1978.  The VA examiner, who 
examined the veteran in January 2002, found no chronic 
conjunctivitis.  He confirmed the one time treatment for 
conjunctivitis in the right eye, but no pattern of chronic 
conjunctivitis or allergic conjunctivitis was found.  

In the absence of any chronic eye condition other than 
refractive error, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an eye disability.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
for an eye condition must be denied.  38 U.S.C.A. 5107(b); 
Gilbert supra.

3.  Nicotine dependence  
The veteran maintains that he began to smoke cigarettes while 
in service, and as a result he developed nicotine dependence.  
Service medical records are void for complaints of, treatment 
for, or a diagnosis of nicotine dependence while on active 
duty for training.  

The veteran filed a claim for service connection for nicotine 
dependence at a RO hearing in May 1997.  His claim was filed 
prior to the June 1998 change in law which bars claims for 
compensation based on use of tobacco products.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, even under 
prior law, it is not shown that the veteran began smoking in 
service, and even if he did, it is not shown by medical 
evidence that he developed "nicotine dependence" in 
service.  See VAOPGCPREC 19-97.  The appellant, as a layman, 
is not competent to provide a medical opinion on such matter.  
Davis v. West, 13 Vet. App. 184 (1999); Espiritu v. 
Derwinski, 1 Vet. App. 492 (1992).  In a July 1999 letter Dr. 
Evans reported his feeling that the veteran became addicted 
to nicotine while in service.  However, after April 2002 
examination, a VA psychologist reported that nicotine 
dependence was "not found."  The doctor reported that he 
had reviewed all of the veteran's claims folders and service 
records, and that the veteran did not provide sufficient 
evidence of tolerance, withdrawal symptoms or increasing use 
of cigarettes.  He indicated that similarly he did not report 
persistent and unsuccessful efforts to cut down on his 
cigarette use nor did he report that a great deal of time was 
spent on activities necessary to obtaining cigarettes.  

The VA psychologist's opinion is far more credible than that 
of the private medical doctor; he reviewed the veteran's 
claims files and gave a reasoned opinion based on 
examination.  His opinion was consistent with the reported 
evidence.  The weight of the evidence is against the claim 
that nicotine addiction is present and is due to cigarette 
smoking during his relatively short periods of active duty 
for training (most were only 2 weeks out of a whole year), as 
distinct from many years of smoking otherwise.


III.  Extensions of temporary total convalescent ratings 
based on hospitalization and surgery 
A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 38 
C.F.R. § 4.30(a).  

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2) or 
(3) of this section; (2) extensions of 1or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon the approval of 
the Adjudication Officer.  See 38 C.F.R. § 4.30(b)

1.  Temporary total convalescent rating beyond March 31, 2001
The RO has assigned a temporary total convalescent rating 
based on hospitalization and surgery involving incision and 
drainage of the perirectal site performed on an outpatient 
basis at a VAMC on January 19, 2001.  In June 2001 the RO 
granted an extension through March 31, 2001, based on 
difference of opinion.  The convalescence was terminated 
effective April 1, 2001, as the treatment records of March 
13, 2001, noted the wound was well healed and there was no 
evidence of recurrence or residual infection.  

2.  Temporary total convalescent rating beyond November 30, 
2000
In August 2001 the RO granted convalescence benefits from 
November 8, 2000, to December 1, 2000, after the veteran 
underwent drainage of the perirectal abscess on November 8, 
2000.  (This surgery was on an outpatient basis.)  On 
November 14, 2000, he returned to the clinic and the affected 
tissue was pink with granulation.  When he returned on 
November 22, 2000, it was for an elevated heart rate.  No 
further treatment was sought until January 19, 2001.  
Therefore, convalescence benefits were terminated effective 
December 1, 2000.  A June 2001 VA examination noted that the 
veteran's only complaint was itching and stinging in the left 
perianal area.  The examiner noted that there was no evidence 
of active infection at that time.  An extension of temporary 
total convalescent rating is denied, as there is no evidence 
that continued treatment was performed from December 1, 2000, 
to January 19, 2001, or that additional treatment has been 
performed for the service-connected condition requiring 
convalescence since April 1, 2001.  


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.

Service connection for an eye condition, including refractive 
error and allergic conjunctivitis, is denied.

Service connection for nicotine dependence is denied.

Extension of a temporary total rating under the provisions of 
38 C.F.R. § 4.30 beyond March 31, 2001, is denied.

Extension of a temporary total rating under the provisions of 
38 C.F.R. § 4.30 beyond November 30, 2000, is denied.


REMAND

With regard to the issues of entitlement to higher ratings 
for degenerative arthritis of the cervical spine, a pain 
disorder, gastritis with diverticulitis of the colon, 
hypertension,, hemorrhoids, prolapsed rectum (including 
restoration of the 30 percent rating), and allergic 
rhinitis/sinusitis, the veteran has not received an adequate 
statement of the case that contains the schedular criteria 
that would entitle him to an increased rating.  Thus further 
development is required to comply with VA's duty to assist 
him. 

The Board further notes with regards to the veteran's claims 
for increased ratings, that additional medical evidence has 
been received that may be pertinent to his claims for 
increased ratings.  Although the veteran waived RO 
jurisdiction, the  RO should have the opportunity to consider 
this evidence on remand.   

Finally, the veteran appears to be filing a claim for service 
connection for erectile dysfunction, based on side effects of 
his medication for service-connected hypertension.  This 
claim is referred to the RO for appropriate action.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last supplemental statement of 
the case.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be 
furnished a supplemental statement of 
the case containing the applicable 
schedular criteria for each 
disability in question, and, in 
particular the application of 
38 C.F.R. § 3.344 to the reduction of 
the rating for prolapse of the 
rectum.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


